Case 1:98-cr-01023-LAK Document 2128 Filed 10/15/19 Page Loft

 

 

 

 

' USDC SDNY
 POCUMENT
UNITED STATES DISTRICT COURT | ELECTRONICAELY FILED
SOUTHERN DISTRICT OF NEW YORK - DOC 4:
wn ee eee eee eee eee x OATE FILED:_
SULAIMAN ABU GHAYTH, .
Movant,
-against- 19-cy-2994 (LAK)

(S14 98-cr-1023 (LAK))
UNITED STATES OF AMERICA.

ORDER

LEWIS A. KAPLAN, District Judge.

Movant’s motion to vacate, set aside or correct his sentence pursuant to 28 U.S.C.
§ 2255 is denied substantially for the reasons set forth in the government’s opposition (filed only
on the criminal docket) to which no reply has been filed within the time provided by the Court’s
scheduling order or a reasonable time thereafter (to take account of the “mailbox rule”).

 

A certificate of appealability is denied, and the Court certifies that any appeal
herefrom would not be taken in good faith within the meaning of 28 U.S.C. §1915(a)(3).

SO ORDERED.

Dated: October 15, 2019

 

Ca

Lewis ASK Spin
United States District Judge

*

4
3
tn

4

 
